Title: James Madison to Thomas Jefferson, 30 May 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington May 30. 1809
          Your favor of the 22d did not come to hand till the day before yesterday.  It will give me pleasure to take the place of Mr Barnes in the note to the Bank; the more so as it will, it seems, to be a relief to the Old Gentleman’s pecuniary anxieties. I will have an early communication with him on the subject. I wish the original arrangement had taken the shape now proposed, and hope that you will make free use of my services if they can at any time be made or in any way be made convenient to your arrangements of money or other matters.
           The newfangled policy of the federal party, you will have noticed, has made a considerable figure in the Newspapers. Some of the Editors are resuming the Old cant, and the others will doubtless soon follow the example. Nothing could exceed the folly of supposing that the principles & opinions manifested in our foreign discussions, were not, in the main at least, common to us; unless it be the folly of supposing that such shallow hypocrisy could deceive any one. The truth is, the sudden & unlooked for turn of the B. Cabinet, has thrown the party entirely off the Center. They have at present no settled plan. There is reason to believe that the leaders are soured towards England, and much less disposed than heretofore to render our interests subservient to hers. Expressions have been used by one at least of the Essex Cabinet, whether sincerely or insidiously may not be absolutely certain, from which it is inferred that a disposition exists in that quarter not even to continue the non-intercourse Act agst France. Certain it is, that the desire of war with her is no longer manifested; that the deficiency of the English markets, excites a keen appetite for a trade with the Continent; and that a real uneasiness is felt lest the negociations with G.B. should end a sacrifice in sacrifices of on our part, which they have been reproaching the Administration for not being ready to make. As one proof of their present feelings, the federal leaders shew a marked alienation from Erskine. The Elections in Massts as well as in N.H. & N.Y. have issued unfavorably. But the smallness of the majority, and the overstrained exertions it has required, seem to depress rather than flatter the successful party. No confidence is felt in the permanency of the triumph.
          Not a line has been recd of late from any of our foreign Agents. All that is known is therefore to be gathered from the ordinary and fallacious channels.
          Accept my sincerest respects & attachment James Madison
        